DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the amendments filed on 5/10/2022. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/7/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments, see page 8 of 12, filed 5/10/2022, with respect to 35 U.S.C. § 112(a) Rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) Rejections have been withdrawn.

Response to Arguments
Argument #1
Applicant’s arguments filed 5/10/2022, see page 8 of 12, have been fully considered but they are not persuasive. Regarding claim 1, the Applicant has argued that the motivation to combine Vincent and Fogle is not valid, however the Examiner respectfully disagrees.
In response to applicant’s argument that the teachings of Fogle would imply that Vincent’s airbags are not capable of being actuated, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As such, the combined teaching of the references emphasizes the control of safety devices via a conductor, as indicated below, regardless of the reason why an additional reference would be relied upon; motivation only providing a potential reason one may look to an additional reference.
The combination of references does not allude to the airbags disclosed in Vincent not being functional, but instead the modifications of Fogle providing an alternate design of sending/receiving airbag deployment signals.  The combination provides insight that it would have been obvious to deploy an airbag with signals from either an inductive path or by way of conductors in the form of a communication bus.
Argument #2
Applicant’s arguments filed 5/10/2022, see page 9 of 12, have been fully considered but they are not persuasive.  Regarding claim 1, the Applicant has argued that neither a track assembly or a conductor of a track assembly have been identified in Fogle, however the Examiner respectfully disagrees.  
Primary reference Vincent has already been cited for disclosing a track that runs along a vehicle’s interior (see Vincent at least [0037] and Fig 2).  Fogle teaches a communication bus which provides identical functions to that of the conductors as in the instant claims, transmitting signals from controllers to safety devices (see Fogle at least col 3 line 56 – col 4 line 10, col 5 lines 1-4, and Fig 2).  One of ordinary skill in the art would be aware that a computing bus simply transfers data between two components.  While Vincent discloses a track with communication means in the form of inductive coupling, using a communication bus with direct contact, as taught by Fogle, is simply an alternative to achieve the function of a conductor to transmit signals between controllers and safety devices.
Argument #3
Applicant’s arguments filed 5/10/2022, see page 9 of 12, have been fully considered but they are not persuasive.  Regarding claim 1, the Applicant has argued Vincent does not disclose controller 52 controlling a plurality of safety devices, however the Examiner respectfully disagrees.  
Vincent discloses a communication element 15 incorporating a coil arrangement 50 which receives power via communication with coil arrangement 2 of control unit 6.  Controller 52 is also part of communication element 15, and is connected to interfaces such as a pre-tensioner and side air-bags, these interfaces being actuated by their respective squibs.  While the Examiner agrees that the function of controller 52 is vague, from the specification and drawings it is apparent that the function of controller 52 is to receive power for actuating the squibs of various safety inter-faces, as there is no other means for actuating the squibs (see Vincent at least [0043]-[0044] and Fig 3).
Argument #4
Applicant’s arguments filed 5/10/2022, see page 9 of 12, have been fully considered but they are not persuasive.  Regarding claim 1, the Applicant has argued controller 42 does not control squibs 54, 55, or 62, in such a way that controller 52 does.  The Examiner agrees with this argument, however the claim states “…wherein the first controller and the second controller are configured to control the plurality of safety devices…” in which the Examiner has updated the citation to read: see Vincent at least [0043]-[0044] which details a first controller 52 which provides power to squibs and a second controller 42 which directs power to controller 52.  The citation of controller 42 was not to teach the direct actuation of the aforementioned squibs.  Controller 42, combined with controller 52, “…control the plurality of safety devices…” by way of indirectly actuating the squibs.  If not for the power directed from controller 42, controller 52 would not be capable of actuating the squibs.
Argument #5
Applicant’s arguments filed 5/10/2022, see page 9 of 12, have been fully considered but they are not persuasive.  Regarding claim 15, the Applicant has argued that there is no suggestion to modify controller 73 of Vincent with the teaching of Nitschke.  However, the Examiner emphasizes that the teachings of Nitschke were focused on a controller (acting as “the third controller”) being configured to generate trigger signals, which neither Vincent nor Fogle disclose or teach, respectively.  The implementation of Nitschke’s teachings are not necessarily to demonstrate what the third controller of Vincent could perform, as alleged by the Applicant, but instead to teach what the implementation would achieve when incorporated into the electrical assembly, as a whole, as taught by Vincent in view of Fogle.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the modification of the electrical assembly as taught by Vincent in view of Fogle with a controller capable of trigger signal generation as taught by Nitschke would have been obvious to one of ordinary skill in the art for the benefit of allowing individualized deployment of safety devices, of which neither Vincent or Fogle are capable of doing (see Nitschke at least col 1 lines 18-30).
Additionally, the citation of a third controller has been updated from controller 73 (Vincent) to interface 43 (Vincent), as detailed in the rejection below.
Argument #6
Applicant’s arguments filed 5/10/2022, see page 10 of 12, have been fully considered but they are not persuasive.  Regarding claim 15, the Applicant has argued controller 42 of Vincent would not have a reason to transmit trigger signals to controller 52.  While the reason presented in Vincent is vague, the Examiner must reemphasize citation to paragraphs [0043]-[0044] which details controller 42 indirectly providing power to controller 52, thereby allowing controller 52 to actuate safety devices, as needed.  If not for the power directed from controller 42, controller 52 would not be capable of actuating the squibs.
Argument #7
Applicant’s arguments filed 5/10/2022, see page 10 of 12, have been fully considered but they are not persuasive.  Regarding claim 3, the Applicant has argued that there is no suggestion that “…controller 73 can or should generate a deployment pulse, or that controller 42 can or should provide such a deployment pulse generated by controller 73 back to … controller 52 …”, to which the Examiner respectfully disagrees.  The citations in claim 3 did not suggest that controller 73, of Vincent, generated deployment pulses; instead Fogle teaches a control module capable of generating deployment pulses.  The teachings of Fogle are a not direct substitution for the third controller described in Vincent, but instead are a modification to the third controller as taught by Vincent in view of Fogle.
Regarding the Applicant’s argument that there is no suggestion that that “…controller 42 can or should provide such a deployment pulse generated by controller 73 back to … controller 52 …”, the Examiner maintains citation to Vincent [0043]-[0044], which details controller 42 indirectly providing power to controller 52, thereby allowing controller 52 to actuate safety devices, as needed.  If not for the power directed from controller 42, controller 52 would not be capable of actuating the squibs.
Argument #8
Additionally, regarding claim 3, the Applicant has argued that Fogle lacks a track and conductor in claim 3, to which the Examiner refers to argument #2 above.  
To reiterate the argument response, primary reference Vincent discloses a track that runs along a vehicle’s interior (see Vincent at least [0037] and Fig 2).  
Fogle teaches a communication bus which provides identical functions to that of the conductors as in the instant claims, transmitting signals from controllers to safety devices (see Fogle at least col 3 line 56 – col 4 line 10, col 5 lines 1-4, and Fig 2).  While the Examiner notes the Applicant’s citation of col 1 lines 50-51, the Examiner maintains citation to the aforementioned lines, particularly col 5 lines 1-4: “…pole faces 73 and 74 of the connector 66 will contact and rest against the pole faces 28 and 29 of the initiator 2…”.  This statement coherently describes direct contact, such as a conductor, between a control module and control device actuators, as recited in claim 3.  One of ordinary skill in the art would be aware that a computing bus simply transfers data between two components.  Using a conductor to transmit signals between controllers and safety devices is simply an alternative to achieve the function as taught in Fogle.
Argument #9
Applicant’s arguments filed 5/10/2022, see page 10 of 12, have been fully considered but they are not persuasive.  Regarding claim 5, the Applicant has argued controller 52 does not function as a router, however the Examiner respectfully disagrees.  
According to MPEP § 2144.04.V.B, Making Integral, the utilization of a particular design as opposed to another to achieve the same result is “…a matter of obvious engineering choice.” See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Therefore, the original citation to a first controller/router 52 remains intact and justifiable (see Vincent at least [0044]) according to the functions of a controller/router, such as controlling the transmission of data as well as receiving data.  While Vincent may not explicitly disclose controller 52 routing anything to or from various inter-faces, the capability of doing so remains with that of a generic controller.
Argument #10
Applicant’s arguments filed 5/10/2022, see page 10 of 12, have been fully considered but they are not persuasive.  Regarding claim 7, the Applicant has argued that controller 73, of Vincent, does not generate trigger signals, nor does controller 42, of Vincent, provide a trigger sequence back to controller 52, of Vincent.  Controller 73 of Vincent was not cited for generating trigger signals; Nitschke was cited for teaching a circuit that outputs trigger signals including deployment pulses, the teachings of which would have been obvious to further modify the third controller as taught by Vincent in view of Fogle and Nitschke.
Regarding controller 42, of Vincent, providing a trigger sequence back to controller 52, of Vincent, original citation of [0043]-[0044], which details controller 42 indirectly providing power to controller 52, thereby allowing controller 52 to actuate safety devices, as needed.  If not for the power directed from controller 42, controller 52 would not be capable of actuating the squibs.
Argument #11
Applicant’s arguments filed 5/10/2022, see page 10 of 12, have been fully considered but they are not persuasive.  Regarding claim 8, the Applicant has argued that controller 73, of Vincent, does not generate trigger signals that comprise deployment pulses, to which the Examiner agrees.  Nitschke was cited for teaching a circuit that outputs trigger signals including deployment pulses, the teachings of which would have been obvious to further modify the third controller as taught by Vincent in view of Fogle and Nitschke.  
Argument #12
Applicant’s arguments filed 5/10/2022, see page 11 of 12, have been fully considered but they are not persuasive.  Regarding claims 9 and 16, the Applicant has argued that no motivation to combine multiple trigger signals into a single signal was provided, however the Examiner respectfully disagrees.  
Page 15 of Final Rejection dated 2/10/2022 explains that the teachings of Nitschke allow for individualized deployment of safety devices from a plurality of devices is possible upon combining multiple trigger signals into a single signal (see Nitschke at least col 1 lines 18-30 and col 1 lines 47-58).  Additionally, one of ordinary skill in the art would be aware that the use of a multiplexer is a common practice that allows for multiple signals to be transmitted over a common medium, increasing efficiency.
Argument #13
Applicant’s arguments filed 5/10/2022, see page 11 of 12, have been fully considered but they are not persuasive.  Regarding claim 10, the Applicant has argued that controller 52, as disclosed by Vincent, does not route or separate signals, however the Examiner respectfully disagrees.  
The functions of a generic controller, such as controller/router 52 (see Vincent at least [0044]) include controlling the transmission of data as well as receiving data.  While the Examiner agrees that the function of controller 52 is vague, from the specification and drawings it is apparent that the function of controller 52 is to receive power for actuating the squibs of various safety inter-faces, as there is no other means for actuating the squibs (see Vincent at least [0043]-[0044] and Fig 3).  
Regarding the function of separating signals, the claim reads broadly such that Vincent was only cited for disclosing the transmission of signals.  The claim does not explicitly recite the first router must separate signals prior to transmitting them, therefore the teachings of Nitschke were relied upon to demonstrate three individual signals being transmitted to three respective safety devices (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2).
Argument #14
Applicant’s arguments filed 5/10/2022, see page 11 of 12, have been fully considered but ,they are not persuasive.  Regarding claim 14, the Applicant has argued that Nitschke does not teach a second router configured to provide information to a first router, or that the multiplexer provides information about how signals are combined or separated.  However, the Examiner respectfully disagrees.  Citations in claim 13 are directed to circuit 1 of Nitschke, representative of the second router, which receives signals provided by various sensors, this information then being indirectly provided to circuit 7, representative of the first router.  While given the term “circuit” by Nitschke, the functions of receiving and transmitting signals by the circuits are identical to the functions of a router, as in the instant application.
Regarding the allegation of the multiplexer not providing information about how signals are combined or separated, the data is prepared for processing by processor 3.  Signals from sensors input to the multiplexer which then combines the signals.  Information for combining multiple signals into one signal is inherent to a multiplexer.  Processor 3 analyzes all of the input signals (individually from the combined signal) by comparison to diagnostic signals, and after further processing transfers data to the demultiplexer.  Nitschke implicitly teaches instruction for the combining and separating of signals, otherwise the input of sensor signals and output of trigger signals would not have any functional use, such as actuating the correct restraints according to processor 3 instruction.

Claim Objections
 Claim 13 is objected to because of the following informalities:
Correction is recommended to provide consistency throughout the claim: “…a first wireless communication device…”, “…a second wireless communication device…”, “…the second wireless communication  device…”, ”…the first wireless communication device…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US-2005/0150705; hereinafter Vincent; already of record) in view of Fogle, Jr. (US-6,565,119; hereinafter Fogle; already of record).
Regarding claim 1, Vincent discloses an electrical assembly (see Vincent at least Abs), comprising: 
a support assembly (see Vincent at least [0035] with attention to seats 12-14) including: 
a first controller (see Vincent at least [0044] which details a first controller 52); and 
a plurality of safety devices (see Vincent at least [0012], [0034], and [0036]); 
a track assembly (see Vincent at least [0037] and Fig 2); 
a second controller (see Vincent at least [0043] which details a second controller 42); and
a third controller connected to the second controller (see Vincent at least [0043] and Fig 3 which details a third controller 43);
wherein the first controller and the second controller are configured to control the plurality of safety devices via … the track assembly (see Vincent at least [0043]-[0044] which details a first controller 52 which provides power to squibs and a second controller 42 which directs power to controller 52, both by way of communication along the length of the tracks).
However, Vincent does not explicitly disclose …control the plurality of safety devices via a conductor…
Fogle, in the same field of endeavor, teaches …control the plurality of safety devices via a conductor (see Fogle at least col 3 line 56 – col 4 line 10, col 5 lines 1-4, and Fig 2 which details a controller that sends signals to connectors by way of a communication bus; the connectors preferably being in direct contact with their respective safety device, to transmit electrical charge from the communication bus to the initiator of the safety device, as is the function of a conductor)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical assembly disclosed by Vincent with a conductor to control safety devices as taught by Fogle so that the airbags can be actuated to protect the occupants during a collision when the controller determines it is necessary to do so (see Fogle at least col 2 lines 26-34).
Regarding claim 2, Vincent in view of Fogle teach the electrical assembly of claim 1, wherein the plurality of safety devices includes a first safety device (see Vincent at least [0044] with attention to inter-face 55 side air-bag), a second safety device (see Vincent at least [0044] with attention to inter-face 57 second side air-bag), and a third safety device (see Vincent at least [0045] with attention to inter-face 58 front air-bag);
the second controller and the third controller are not disposed in the support assembly (see Vincent at least [0047] and Fig 3);
the support assembly is configured to move along the track assembly (see Vincent at least [0035]); and
the support assembly includes an electrical contact (see Vincent at least [0039]-[0040] and Fig 2; coil parts 36, 37) configured to contact the conductor (see Fogle at least col 5 lines 1-8, col 4 lines 17-37, Fig 1, and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly as taught by Vincent in view of Fogle with an electrical contact configured to contact the conductor as taught by Fogle so that the airbags can be actuated to protect the occupants during a collision when the controller determines it is necessary to do so (see Fogle at least col 2 lines 26-34).
Regarding claim 3, Vincent in view of Fogle teach the electrical assembly of claim 1, wherein a first safety device includes an airbag and is configured to be activated by pyrotechnics (see Vincent at least [0044] particularly squib 56 to activate side air-bag 55); and the first safety device is configured to be activated (see Vincent at least [0044] where power is transmitted from the power supply 51 by controller 52 to actuate the necessary safety devices) by a first deployment current pulse generated by the third controller (see Vincent at least para. [0043] & Fogle at least col 2 lines 18-34; i.e., the combination of Vincent’s third controller is capable of generating a first deployment current pulse as shown Fogle) and provided from the second controller to the first controller (see Vincent at least [0043]-[0044]) via the conductor (see Fogle at least col 3 line 56 – col 4 line 10 and col 5 lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the activation of the first safety device as taught by Vincent in view of Fogle with a deployment pulse transmitted via a conductor as taught by Fogle so that the airbags can be actuated to protect the occupants during a collision when the controller determines it is necessary to do so (see Fogle at least col 2 lines 26-34).
Regarding claim 5, Vincent in view of Fogle teach the electrical assembly of claim 1, wherein the first controller includes a first router (see Vincent at least [0043]-[0044] controller/router 52) and the second controller includes a second router (see Vincent at least [0043]-[0044] controller/router 42).  

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Fogle as applied to claim 1 above, and further in view of Nitschke et al. (US-6566765; hereinafter Nitschke; already of record).
Regarding claim 7, Vincent in view of Fogle teach the electrical assembly of claim 5, wherein 
…
… 
wherein the second controller configured to communicate to the first controller (see Vincent at least [0043]-[0044] and Fig 3 where the second controller 42 directs power to controller 52, which may then be used by controller 52 to actuate squibs to deploy safety devices, accordingly) a trigger sequence utilized by the third controller (see Fogle at least Fig 1 and col 5 lines 54-56 where controller 14 is capable of actuating various restraint modules selectively and sequentially).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly including a third placeholder controller 73 as taught by Vincent in view of Fogle with the functions of third controller 14 which utilizes a trigger sequence as taught by Fogle to provide the system with an indication that the sensors have detected a crash and so that the controller may determine the actuation of safety devices is required (see Fogle at least col 7 lines 11-20).
However, neither Vincent nor Fogle explicitly disclose or teach the following: 
the third controller configured to generate a first trigger signal for a first safety device of the plurality of safety devices, a second trigger signal for a second safety device of the plurality of safety devices, and a third trigger signal for a third safety device of the plurality of safety devices;
wherein controlling the plurality of safety devices includes transferring the first trigger signal, the second trigger signal, and the third trigger signal to the first safety device, the second safety device, and the third safety device, respectively; 
Nitschke, in the same field of endeavor, teaches
the third controller configured to generate a first trigger signal for a first safety device of the plurality of safety devices, a second trigger signal for a second safety device of the plurality of safety devices, and a third trigger signal for a third safety device of the plurality of safety devices (see Nitschke at least col 3 lines 6-10 and Fig 2 where multiple trigger signals corresponding to different safety devices are generated);
wherein controlling the plurality of safety devices includes transferring the first trigger signal, the second trigger signal, and the third trigger signal to the first safety device, the second safety device, and the third safety device, respectively (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where an output circuit sends out individual signals to corresponding safety devices); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly including a third placeholder controller 73 as taught by Vincent in view of Fogle with individualized deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 8, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 7, wherein the first trigger signal, the second trigger signal, and the third trigger signal comprise deployment current pulses (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where triggering data is converted into firing currents for the safety devices, which is included in individual trigger signals sent to corresponding individual safety devices).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly as taught by Vincent in view of Fogle and Nitschke with individualized deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 9, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 7, wherein the second router is configured to combine the first trigger signal, the second trigger signal, and the third trigger signal into a combined signal (see Nitschke at least col 3 lines 6-10, col 3 lines 24-29, and Fig 2 where an input circuit 1 receives multiple signals, representative of a required triggering event, and combines them into a single data signal); and the second router is configured to transmit the combined signal to the first router (see Vincent at least [0043] and Fig 3 which describes controller/router 42 transmitting signals to controller/router 52 by way of interface 46 and track unit 2) via the conductor (see Fogle at least col 3 line 56 – col 4 line 10 and col 5 lines 1-4) of the track assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly as taught by Vincent in view of Fogle and Nitschke with a plurality of conductors to control safety devices as taught by Fogle so that the airbags can be actuated to protect the occupants during a collision when the controller determines it is necessary to do so (see Fogle at least col 2 lines 26-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly as taught by Vincent in view of Fogle and Nitschke with multiple signals combined into one as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30 and col 1 lines 47-58).
Regarding claim 10, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 9, wherein the first router is configured to transmit (see Vincent at least [0044] and Fig 3 which describes router 52 sending signals to interfaces to actuate various safety devices) the first trigger signal to the first safety device, the second trigger signal to the second safety device, and the third trigger signal to the third safety device (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where an output circuit 7 sends out individual signals to corresponding safety devices).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly as taught by Vincent in view of Fogle and Nitschke with individualized deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 11, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 9, wherein the first router is configured to separate the combined signal into the first trigger signal, the second trigger signal, and the third trigger signal (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where triggering data is converted into firing currents for the safety devices, which is included in individual trigger signals sent to corresponding individual safety devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly as taught by Vincent in view of Fogle and Nitschke with individualized deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 12, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 11, wherein the first router is configured to separate the combined signal according to information from the second router (see Nitschke at least col 3 lines 6-37, col 3 line 59-col 4 line 7, and Fig 2 where output circuit 7 performs the functions of the first router, as disclosed by Vincent, separating data into individual signals according to information from circuit 1, regulated by processor 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly as taught by Vincent in view of Fogle and Nitschke with signal separation instructions as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Fogle and Nitschke as applied to claim 12 above, and further in view of Faruque et al. (US-8,910,971; hereinafter Faruque).
Regarding claim 13, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 12, wherein the first controller includes a first … communication device (see Vincent at least [0044]); the second controller includes a second … communication device (see Vincent at least [0043]); and
the second router is configured to provide the information to the first router … via the second communication … device and the first … communication device (see Nitschke at least col 3 lines 6-37, col 3 line 59-col 4 line 7, and Fig 2 where circuit 1 sends data to circuit 7 via processor 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controllers as taught by Vincent in view of Fogle and Nitschke with a router configured to provide information as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Neither Vincent nor Fogle nor Nitschke explicitly disclose or teach the following:
…a first wireless communication device … a second wireless communication device …
…provide the information … wirelessly…
Faruque, in the same field of endeavor, teaches  the following:
…a first wireless communication device (see Faruque at least col 1 line 62 – col 2 line 17) … a second wireless communication device (see Faruque at least col 1 line 62 – col 2 line 17) …
…provide the information … wirelessly (see Faruque at least col 1 line 62 – col 2 line 17)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers as taught by Vincent in view of Fogle and Nitschke with wireless communication capabilities as taught by Faruque to allow for communication amongst various devices within a vehicle (see Faruque at least col 1 line 62 – col 2 line 17).
Regarding claim 14, Vincent in view of Fogle and Nitschke and further in view of Faruque teach the electrical assembly of claim 13, wherein the information includes: 
how the first trigger signal, the second trigger signal, and the third trigger signal have been combined into the combined signal (see Nitschke at least col 3 lines 24-45 and col 3 lines 6-20 which details the use of a multiplexer to convert input signals containing information from sensors, such as if a seat is occupied and if a crash has occurred.  The processor then receives the combined signal which includes an identification of each sensor and the corresponding safety device to actuate.  The multiplexer transfers that information as a combined signal, however the signals for respective safety devices retain unique distinguishing information); and 
how the combined signal can be separated (see Nitschke at least col 3 line 53-65 and col 4 lines 8-18 which describes the use of a demultiplexer to convert the combined signal back into independent firing signals, determined according to sensor inputs corresponding to necessary safety devices). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly as taught by Vincent in view of Fogle and Nitschke and Faruque with information about combining and separating the combined signal as taught by Nitschke to allow the plurality of signals to be processed by the processor simultaneously so that safety devices can be actuated within a given time which is crucial in the event of a vehicular accident (see Nitschke at least col 1 lines 18-30).

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Nitschke.
Regarding claim 15, Vincent discloses a vehicle (see Vincent at least Abs), comprising:
a track assembly (see Vincent at least [0037] and Fig 2);
a support assembly connected to the track assembly (see Vincent at least [0035] and Fig 1), the support assembly including:
	a first controller (see Vincent at least [0044] controller 52);
	a seat (see Vincent at least [0035] and Fig 1);
	a plurality of safety device connected to the seat (see Vincent at least [0012], [0034], and [0036]), the plurality of safety devices including a first safety device (see Vincent at least [0044] and Fig 3; inter-face 55 side air-bag), a second safety device (see Vincent at least [0044] and Fig 3; inter-face 57 side air-bag), and a third safety device (see Vincent at least [0045] and Fig 3; inter-face 58 front air-bag);
a second controller connected to the track assembly (see Vincent at least [0043] controller 42); and
a third controller connected to the second controller (see Vincent at least [0043] and Fig 3 which details a third controller 43) and … 
wherein the second controller is configured to transmit …[signals]… to the first controller via … the track assembly (see Vincent at least [0043]-[0044]).
However, Vincent does not explicitly disclose the following:
…a third controller … configured to generate a first trigger signal for the first safety device, a second trigger signal for the second safety device, and a third trigger signal for the third safety device…
…transmit the first trigger signal, the second trigger signal, and the third trigger signal … via a single conductor…
Nitschke, in the same field of endeavor, teaches 
…a third controller … configured to generate a first trigger signal for the first safety device, a second trigger signal for the second safety device, and a third trigger signal for the third safety device (see Nitschke at least col 3 lines 6-10 and Fig 2 where multiple trigger signals corresponding to different safety devices are generated)…
…transmit the first trigger signal, the second trigger signal, and the third trigger signal (see Nitschke at least col 3 lines 53-62) … via a single conductor (see Nitschke at least col 2 lines 32-49 which describes communication between controllers and restraint devices via a bus line, such as a stub line or ring line which may contain a conductor)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers as disclosed by Vincent with the capability of generating and transmitting signals as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 16,  Vincent in view of Nitschke teach the vehicle of claim 15, wherein the support assembly includes a first router (see Vincent at least [0043]-[0044] controller/router 52); the second controller includes a second router (see Vincent at least [0043]-[0044] controller/router 42 connected to interface 43); and the second router is configured to combine the first trigger signal, the second trigger signal, and the third trigger signal into a combined trigger signal (see Nitschke at least col 3 lines 6-10, col 3 lines 24-29, and Fig 2 where an input circuit 1 receives multiple signals, representative of a required triggering event, and combines them into a single data signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the second router as taught by Vincent in view of Nitschke with the capability of combining multiple signals into one as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30 and col 1 lines 47-58).
Regarding claim 18, Vincent in view of Nitschke teach the vehicle of claim 16, wherein the first router is configured to separate the first trigger signal, the second trigger signal, and the third trigger signal from the combined trigger signal received from the second router (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where triggering data is converted into firing currents for the safety devices, which is included in individual trigger signals sent to corresponding individual safety devices); and the first router is configured to provide (see Vincent at least [0044] and Fig 3 which describes router 52 sending signals to interfaces) the first trigger signal to the first safety device, provide the second trigger signal to the second safety device, and provide the third trigger signal to the third safety device (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where an output circuit 7 sends out individual signals to corresponding safety devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle as taught by Vincent in view of Nitschke with a controller capable of separating deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 19,  Vincent in view of Nitschke teach the vehicle of claim 18, wherein the first router is configured to separate the first trigger signal, the second trigger signal, and the third trigger signal (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where triggering data is converted into firing currents for the safety devices, which is included in individual trigger signals sent to corresponding individual safety devices) according to information from the second controller (see Nitschke at least col 3 lines 6-37, col 3 line 59-col 4 line 7, and Fig 2 where output circuit 7 performs the functions of the first router, as disclosed by Vincent, separating data into individual signals according to information from circuit 1, regulated by processor 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle as taught by Vincent in view of Nitschke with a controller capable of separating deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).

Allowable Subject Matter
Claims 6, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 additionally includes allowable subject matter, as indicated below:
The features of two independent track assemblies including conductors configured to contact a first contact of the seating assembly when considered in view of other claim features, and in view of the prior art of record, renders the claim novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/6/2022